 In theMatter of BREEZE CORPORATIONS,INC.andAMERICAN FEDERA-TION OF LABORCase No. R-0636.-Decided July 16,1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mrs. Elinore M. Herrick,for the Board.Mr. Norbury C. Murray,of Newark, N. J., for the Company.Mr. F. M. Sheridan,of Hoboken, N. J., for the A. F. of L.Mr. L. J. HouserandMr. Salvatore R. Maschella,of New YorkCity, for the C. I. O.Mary M. Persinger,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn March 20 and May 15, 1941, American Federation of Labor,herein called the A. F. of L., filed with the Regional Director for theSecond Region (New York City) a petition and an amended petition,respectively, alleging that a question affecting commerce had arisenconcerning the representation of employees of Breeze Corporations,Inc., herein called the Company, engaged at Newark, New Jersey, inthe manufacture, sale, and distribution of parts, fixtures, accessories,and kindred products for the aircraft, automobile, radio, marine,electrical, gas and oil, and other industries, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On May 13, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On May 20, 1941, the Company,the A. F. of L., International Union, United Automobile Workers ofAmerica, affiliated with the Congress of Industrial Organizations,33 N. L. R. B., No. 89.472 BREEZECORPORATIONS, INC.473herein called the C. I. 0., and the Regional Director entered into a"Stipulation For Certification Upon Consent Election."Pursuant to the stipulation for certification upon consent election,an election by secret ballot was conducted on May 27, 1941, under thedirection and supervision of the Regional Director, among all pro-duction and maintenance employees of the Company at its Waverlyplant in Elizabeth, New Jersey, excluding office and clerical employ-ees, supervisory employees such as foremen, assistant foremen, andsuperintendents, and guards, to determine whether said employees de-sired to be represented for the purposes of collective bargaining withthe Company by the C. I. 0., by the A. F. of L., or by neither. OnJune 6, 1941, the Regional Director issued and duly served upon theparties her Election Report on the ballot.No objections to the con--duct of the ballot or the Election Report have been filed by any ofthe parties.In her Election Report, the Regional Director reported as follows-concerning the balloting and its results :Total number eligible'to vote--------------------------------- 474Total number of ballots cast---------------------------------- 449Total number of valid ballots--------------------------------- 436Total number of votes in favor of United Automobile Workers,C. I. 0---------------------------------------------------- 302Total number of votes in favor of American Federation of Labor- 37Total number of votes in favor of neither union--------------- 97Total number of blank votes----------------------------------0Total number of void ballots----------------------------------0Total number of challenged votes---------------------------- 13Upon the basis of the stipulation for certification upon consent elec-tion, the Election Report, and the entire record in -the case, the Boardmakes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Breeze Corporations, Inc., at its Waverlyplant in Elizabeth, New Jersey, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.2.All production and maintenance employees of the Company atitsWaverly plant, Elizabeth, New Jersey, excluding office and cleri-cal employees, supervisory employees such as foremen, assistant fore-men, and superintendents, and guards, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.3.International Union, United Automobile Workers of America,affiliated with the Congress of Industrial Organizations, has beendesignated and selected by a majority of the employees in the above 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit as their representative for the purposes of collective bargaining,and is the exclusive representative of all the employees in said unit,within the meaning of Section 9 (a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,IT Is HEREBY CERTIFIED that International Union, United Automo-bileWorkers of America, affiliated with the Congress of IndustrialOrganizations, has been designated and selected by a majority of allproduction and maintenance employees, employed by Breeze Corpora-tions, Inc., at itsWaverly plant in Elizabeth, New Jersey, excludingoffice and clerical employees, supervisory employees such as foremen,assistant foremen, and superintendents, and guards, as their represent-ative for the purposes of collective bargaining, and that pursuant tothe provisions of Section 9 (a) of the Act, International Union,United Automobile Workers of America, affiliated with the Congressof Industrial Organizations, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.